Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-4, 8-12, and 25 are allowable over the prior art.
With respect to these claims, the closest prior art of record are Zhang et al (US 2008/0170982 A1), Kim et al (US 2005/0046322 A1), and Filho et al (US 2003/0160555 A1).
None of Zhang, Kim, and Filho teach the amended limitation “and the plurality of third carbon nanotubes… is covered with the plurality of third carbon nanotubes.”
Zhang only teaches first and second carbon nanotubes according to the present claim.
Kim teaches a third plurality of carbon nanotubes only between the carbon nanotube layer and an end of each of the plurality of first carbon nanotubes. However, as amended, the claims require the third carbon nanotubes to be located only on the first portion of each of the plurality of the first carbon nanotubes. In conjunction with the amended limitation, the claim uses the “consisting of” transitional phrase, and the earlier limitation “wherein the carbon nanotube layer consists of a plurality of second carbon nanotubes in contact with a first portion of each of the plurality of first carbon nanotubes”. Essentially, the third carbon nanotubes all must only be in contact with the first and second carbon nanotubes at a first portion. While Kim teach addition of third carbon nanotubes, Kim is not specific as to adding carbon nanotubes in this location only. Kim adds carbon nanotubes all along the length of an array of carbon nanotubes, which is not within the scope of the claims due to the phrase “consisting of”. Furthermore, considering that Kim teaches adding the third carbon nanotubes for the purpose of field emission, and Kim appears to add these third carbon nanotubes everywhere possible (thereby increasing the emission properties), confining the third carbon nanotubes to one particular location is taught away by Kim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783